DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-6 are pending and have been examined in this application. 
This communication is the first action on the merits.
Two information disclosure statements (IDS) have been filed on 31 May 2019 and 08 November 2019 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed on 31 May 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The information disclosure statement filed on 31 May 2019 includes a reference in Foreign Patent Documents section with Foreign Document number 1994-214642 and country code JP; however, a legible copy of such cited foreign patent document is not provided by the Applicant. Based on the legible copies provided by the Applicant and the fact that there is no reference/patent/publication with document number JP1994-214642 as such document does not exist; Examiner believes, Applicant has made a typographical error JPH06214642, which is not listed on the IDS.
Specification
The disclosure is objected to because of the following informalities:
“FIG. 1 is a schematic side view of a tracking object and a tracking vehicle, and the tracking vehicle includes a tracking vehicle control system according to an embodiment of the present disclosure. In FIG. 1, a tracking vehicle 1 serves as a picking cart used for picking operation performed in a logistics facility, and is15 configured to track an operator S (i.e., a tracking object). The tracking vehicle 1 includes a vehicle body 2, four wheels 3 rotatably supported by the vehicle body 2, and a service brake 4 (FIG. 2) configured to apply a brake on the wheels 3. The tracking vehicle 1 is an omnidirectional mobile cart that is movable back and force and around. The operator S picks up items from shelves 14 (see FIG. 4) in a20 warehouse and loads the items into the vehicle body 2 of the tracking vehicle 1. ” on lines 11-20 of Page 4 of the Specification appears to be a typographical error and should be “FIG. 1 is a schematic side view of a tracking object and a tracking vehicle, and the tracking vehicle includes a tracking vehicle control system according to an embodiment of the present disclosure. In FIG. 1, a tracking vehicle 1 serves as a picking cart used for picking operation performed in a logistics facility, and is15 configured to track an operator S (i.e., a tracking object). The tracking vehicle 1 includes a vehicle body 2, four wheels 3 rotatably supported by the vehicle body 2, and a service brake 4 (FIG. 2) configured to apply a brake on the wheels 3. The tracking vehicle 1 is an omnidirectional mobile cart that is movable back and forth and around. The operator S picks up items from shelves 14   

Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “drive section”, “drive control section” and “recognition section” in claim 1, “first judgement section” in claims 1, 2 and 3, “second judgement section” in claims 1, 4 and 5 and “brake control section” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3 and 5 are indefinite because of the recited limitation “a result of recognition of the tracking object performed by the recognition section”; it is unclear, to the Examiner, whether Applicant is referring back to the same result of recognition of the tracking object performed by the recognition section previously recited in lines 11-12 of claim 1 or not.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Udo (EP2590041A2) in view of Ishii (JP2006155349A).
Regarding claim 1, Udo discloses a tracking vehicle control system for controlling a tracking vehicle that tracks a tracking object (see at least [0001], [0002], [0022] and [0024]), the tracking vehicle control system comprising:  5a drive section configured to drive the tracking vehicle (see at least [0003], [0014], [0015], [0022], [0024] and [0026]-[0028]); a drive control section configured to control the drive section (see at least [0003], [0014], [0015], [0022], [0024], [0026]-[0028] and [0037]); a recognition section configured to recognize the tracking object (see at least [0003], [0022], [0030]-[0038], [0041] and [0042]); a first judgement section configured to judge whether the tracking object has started access to the tracking vehicle (see at least [0003], [0014], [0015], [0022], [0024], [0026]-[0028], [0037] and [0042]); wherein after the drive control section controls the drive section to get the tracking vehicle to track the tracking object according to a result of recognition of the tracking object performed by the recognition section (see at least [0003], [0014], [0015], [0022], [0024], [0026]-[0028], [0037], [0040] and [0041]), the drive control section 15controls the drive section to remain standing still when the first judgement section judges that the tracking object has (see at least [0003], [0014], [0015], [0022], [0024], [0026]-[0028], [0037] and [0042]).
Udo does not explicitly disclose 10a second judgement section configured to judge whether the tracking object has ended access to the tracking vehicle, the drive control section 15controls the drive section to stop the tracking vehicle from tracking the tracking object when the first judgement section judges that the tracking object has started access to the tracking vehicle, and the drive control section controls the drive section to get the tracking vehicle to restart tracking the tracking object when the second judgement section judges that the tracking object has ended access to the 20tracking vehicle, and the recognition section recognizes the tracking object even when tracking of the tracking object by the tracking vehicle is suspended. However, such matter is suggested by Ishii (see at least [0001], [0052]-[0060], [0095]-[0098], [0121], [0122], [0155] and [0156]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Udo to incorporate the teachings of Ishii of a second judgement section configured to judge whether the tracking object has ended access to the tracking vehicle, the drive control section 15controls the drive section to stop the tracking vehicle from tracking the tracking object when the first judgement section judges that the tracking object has started access to the tracking vehicle, and the drive control section controls the drive section to get the tracking vehicle to restart tracking the tracking object when the second judgement section judges that the tracking object has ended access to the 20tracking vehicle, and the recognition section recognizes the tracking object even when tracking of the tracking object by the tracking vehicle is suspended since they are both directed to a tracking 

Regarding claim 4, Udo does not explicitly disclose wherein the second judgement section judges whether a specified time has passed 15since the tracking vehicle stopped tracking the tracking object, and the second judgement section judges that the tracking object has ended access to the tracking vehicle, when the second judgement section judges that the specified time has passed since the tracking vehicle stopped tracking the tracking object. However, such matter is suggested by Ishii (see at least [0001], [0014], [0096], [0121], [0122], [0155] and [0156]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Udo to incorporate the teachings of Ishii wherein the second judgement section judges whether a specified time has passed 15since the tracking vehicle stopped tracking the tracking object, and the second judgement section judges that the tracking object has ended access to the tracking vehicle, when the second judgement section judges that the specified time has passed since the tracking vehicle stopped tracking the tracking object since they are both directed to a tracking vehicle following a tracking object/person and use of Ishii would ensure increased reliability and safety of the disclosure.

Regarding claim 6, Udo as modified by Ishii discloses further -16-comprising a brake control section configured to control a service brake of the tracking vehicle wherein the brake control section is configured to release the service brake when (see at least Udo [0001]-[0003], [0022], [0037]-[0042] and [0044]; the brake control section actuates the service brake when the tracking vehicle is tracking the tracking object and the actual distance is larger than an outer boundary; however, once tracking of the tracking object by the tracking vehicle is suspended and the tracking object manually displaces the tracking vehicle, the tracking object can manually displace the tracking vehicle even at distances larger than the outer boundary; therefore, the brake control section releases the service brake when tracking of the tracking object by the tracking vehicle is suspended).

Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Udo (EP2590041A2) in view of Ishii (JP2006155349A) in further view of Gan (US20170285868A1).
Regarding claim 2, Udo discloses the first judgement section judging that the tracking object has started access to the tracking vehicle (see at least [0003], [0014], [0015], [0022], [0024], [0026]-[0028], [0037] and [0042]). 
Udo does not explicitly disclose wherein 25the first judgement section judges, according to a result of recognition of the tracking object performed by the recognition section, whether a distance between the tracking vehicle and the tracking object has been equal to or less than a specified value for suspension of tracking, and 30the first judgement section judges that the tracking object has started access to the tracking vehicle when the first judgement section judges that the distance between the tracking vehicle and the tracking object has been equal to or - 15 -less than the specified value. (see at least [0001], [0096], [0121], [0122], [0155] and [0156]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Udo to incorporate the teachings of Ishii wherein 25the first judgement section judges, according to a result of recognition of the tracking object performed by the recognition section, whether a distance between the tracking vehicle and the tracking object has been equal to or less than a specified value for suspension of tracking, and 30the first judgement section judges that the tracking object has started access to the tracking vehicle when the first judgement section judges that the distance between the tracking vehicle and the tracking object has been equal to or - 15 -less than the specified value since they are both directed to a tracking vehicle following a tracking object/person and use of Ishii would ensure increased reliability and safety of the disclosure.
Udo as modified by Ishii does not disclose judging whether a distance between the tracking vehicle and the tracking object has been equal to or less than a specified value for suspension of tracking for a predetermined continuous time, and 30judging that the tracking object has started access to the tracking vehicle if it is judged that the distance between the tracking vehicle and the tracking object has been equal to or - 15 -less than the specified value for the predetermined continuous time. However, such matter is suggested by Gan (see at least [0011], [0063], [0064] and [0099]). Gan teaches the function/concept of judging/determining if a preset condition has been going on for a predetermined continuous time and judging that a situation is met/happening and/or performing a certain action if the preset condition has been going on for the predetermined continuous time; while Gan’s teachings are not focused on a tracking 

Regarding claim 3, Udo discloses the first judgement section judging that the tracking object has started access to the tracking vehicle (see at least [0003], [0014], [0015], [0022], [0024], [0026]-[0028], [0037] and [0042]). 
Udo does not explicitly disclose wherein the first judgement section judges, according to a result of recognition of 5the tracking object performed by the recognition section, whether the tracking object has been within a predetermined area, and the first judgement section judges that the tracking object has started access to the tracking vehicle, when the first judgement section judges that the 10tracking object has been within the predetermined area. However, such matter is suggested by Ishii (see at least [0001], [0096], [0121], [0122], [0155] and [0156]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Udo to incorporate the teachings of Ishii wherein the first judgement section judges, according to a result of recognition of 5the tracking object performed by the recognition section, whether the tracking object has been within a predetermined area, and the first judgement section judges that the tracking object has started access to the tracking vehicle, when the first judgement section judges that the 10tracking object has been within the predetermined area since they are both directed to a tracking vehicle following a tracking object/person and use of Ishii would ensure increased reliability and safety of the disclosure.
Udo as modified by Ishii does not disclose judging whether the tracking object has been within a predetermined area for a predetermined continuous time, and 30judging that the tracking object has started access to the tracking vehicle if it is judged that the tracking object has been within the predetermined area for the predetermined (see at least [0011], [0063], [0064] and [0099]). Gan teaches the function/concept of judging/determining if a preset condition has been going on for a predetermined continuous time and judging that a situation is met/happening and/or performing a certain action if the preset condition has been going on for the predetermined continuous time; while Gan’s teachings are not focused on a tracking vehicle following a tracking object, one of ordinary skill in the art would know that the advantages and benefits of Gan’s teachings would act and be the same in any disclosure which includes judging a preset condition in order to judge that a situation is met/happening and/or perform a certain action such as in Udo as modified by Ishii’s disclosure. Both Udo as modified by Ishii and Gan are directed towards judging preset conditions in order to judge whether different situations are happening and/or whether certain actions need to be performed based on the preset conditions and Gan teaches that such judging/determination should be based on whether the preset condition has been going on for a predetermined continuous time in order to avoid incorrect and/or unnecessary results; therefore, one of ordinary skill in the art would find it obvious that applying the same idea in order to modify Udo as modified by Ishii’s disclosure would also increase accuracy of Udo as modified by Ishii’s disclosure and therefore increase safety and reliability of the system as well. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Udo as modified by Ishii to incorporate the teachings of Gan to include judging whether the tracking object has been within a predetermined area for a predetermined continuous time, and 30judging that the tracking object has started access to the tracking vehicle if it is judged that the tracking object 

Regarding claim 5, Udo does not explicitly disclose wherein the second judgement section judges, according to a result of recognition of the tracking object performed by the recognition section, whether a distance between the tracking vehicle and the tracking object has been equal to or greater 25than a specified value for restart of tracking, and the second judgement section judges that the tracking object has ended access to the tracking vehicle, when the second judgement section judges that the distance between the tracking vehicle and the tracking object has been equal to or 30greater than the specified value. However, such matter is suggested by Ishii (see at least [0001], [0096], [0121], [0122], [0155] and [0156]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Udo to incorporate the teachings of Ishii wherein the second judgement section judges, according to a result of recognition of the tracking object performed by the recognition section, whether a distance between the tracking vehicle and the tracking object has been equal to or greater 25than a specified value for restart of tracking, and the second judgement section judges that the tracking object has ended access to the tracking vehicle, when the second judgement section judges that the distance between the tracking vehicle and the tracking object has been equal to or 30greater than the specified value since they are both directed to a tracking vehicle following a tracking 
Udo as modified by Ishii does not disclose judging whether a distance between the tracking vehicle and the tracking object has been equal to or greater 25than a specified value for restart of tracking for a predetermined continuous time, and 30judging that the tracking object has ended access to the tracking vehicle if it is judged that the distance between the tracking vehicle and the tracking object has been equal to or 30greater than the specified value for the predetermined continuous time. However, such matter is suggested by Gan (see at least [0011], [0063], [0064] and [0099]). Gan teaches the function/concept of judging/determining if a preset condition has been going on for a predetermined continuous time and judging that a situation is met/happening and/or performing a certain action if the preset condition has been going on for the predetermined continuous time; while Gan’s teachings are not focused on a tracking vehicle following a tracking object, one of ordinary skill in the art would know that the advantages and benefits of Gan’s teachings would act and be the same in any disclosure which includes judging a preset condition in order to judge that a situation is met/happening and/or perform a certain action such as in Udo as modified by Ishii’s disclosure. Both Udo as modified by Ishii and Gan are directed towards judging preset conditions in order to judge whether different situations are happening and/or whether certain actions need to be performed based on the preset conditions and Gan teaches that such judging/determination should be based on whether the preset condition has been going on for a predetermined continuous time in order to avoid incorrect and/or unnecessary results; therefore, one of ordinary skill in the art would find it obvious that 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/S.M./Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667